Third District Court of Appeal
                                  State of Florida

                               Opinion filed May 8, 2019.
            Not final until disposition of timely filed motion for rehearing.

                                  ________________

                                  No. 3D17-1330
                             Lower Tribunal No. 13-5848
                                ________________


                                  Laroyce Odom,
                                       Appellant,

                                           vs.

                               The State of Florida,
                                       Appellee.


         An Appeal from the Circuit Court for Miami-Dade County, Milton Hirsch,
Judge.

     Carlos J. Martinez, Public Defender and Robert Kalter, Assistant Public
Defender, for appellant.

     Ashley Moody, Attorney General and Richard L. Polin, Assistant Attorney
General, for appellee.

Before SALTER, FERNANDEZ and LOGUE, JJ.

         PER CURIAM.
       Affirmed. The sole issue on appeal is whether the trial court erred in denying

the defendant’s motion for mistrial based on a prosecutor’s passing reference to “jail

calls” in closing argument.1 A sixteen-minute jail call from the defendant to a victim

was admitted into evidence during the case and without objection, but was not

identified at that time as a “jail” call. Defense counsel moved for a mistrial based

on this reference during the State’s closing argument, and the motion was denied by

the trial court.

       We find no abuse of discretion or harmful error in the trial court’s denial of a

motion for mistrial based on this single word amidst ten pages of closing argument.

The issue does not warrant extended discussion, as it is clear the reference was not

“so prejudicial as to vitiate the entire trial.” See Guzman v. State, 214 So. 3d 625,

633 (Fla. 2017) (“Even if the jurors might have inferred that [the defendant] was

jailed for a different crime, the reference to the jail was brief, isolated, inadvertent,

and not so prejudicial as to vitiate the entire trial.”); Fletcher v. State, 168 So. 3d

186, 207 (Fla. 2015) (“A comment [regarding a defendant's prior imprisonment] that

is brief, isolated, and inadvertent may not warrant a mistrial.”).

       The final judgment of conviction and sentence are affirmed.



1
   The closing argument passage by the prosecutor was, “The state brought to you
photographs state brought to you casings, the state brought to you 7 different witness
testimonies, state brought to you 911 call and the state brought to you jail calls but
what are you to do with all this?” [sic].

                                           2